Citation Nr: 1115535	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-36 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service from February 1956 to February 1958.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in October 2010.  This matter was originally on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Affording the veteran the benefit of the doubt, a current lumbar spine disorder, including lumbar disc degeneration L5-S1, spondylolisthesis of L5 on S1, and mechanical low back strain, is related to active service.


CONCLUSION OF LAW

The Veteran's current lumbar spine disability, including lumbar disc degeneration L5-S1, spondylolisthesis of L5 on S1, and mechanical low back strain, was incurred in active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Pursuant to the Board's October 2010 Remand, the Appeals Management Center (AMC) scheduled the Veteran for a VA examination to ascertain the nature and etiology of his low back disorder and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2010 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in January 2006, February 2006, and March 2006 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  Together, the letters informed the appellant of what evidence was required to substantiate the claim and of the appellant's and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

Only VA medical treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has identified no private medical records that he wished for VA to obtain on his behalf; and his service treatment records are no longer available, most likely having been destroyed in an accidental fire at the National Personnel Records Center in 1973.  

In cases where the Veteran's service treatment records are unavailable through no fault of the Veteran, there is a heightened obligation to explain findings and to carefully consider the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  There is also a heightened obligation to assist the claimant in the development of his case.  Id.  In this case, the Veteran was initially advised in January 2006 that if his military records were stored at the National Archives and Records Administration on July 12, 1973, they may have been destroyed in the fire.  The Veteran was provided an NA Form 13055 and requested to complete it in detail and return it so that a thorough search could be made for his military records in support of his claim.  In February 2006, the RO made a formal finding of unavailability of the Veteran's service medical records.  In February 2008, the Veteran was requested to submit copies of any military service medical records that he had in his possession.  Thereafter, the Veteran submitted the completed NA Form 13055 indicating that the Veteran suffered a back injury while assigned to Co D, Batt D, 465th AAA Msl Bn, Buffalo, New York.  Despite efforts to obtain any service medical records, no service records could be obtained.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The Veteran was accorded a VA examination in November 2010.  38 C.F.R. § 3.159(c)(4).  The VA examiner addressed the etiology of the Veteran's current back pain in conjunction with a review of the claims file and physical examination of and interview with the Veteran.  The November 2010 VA examination report is thorough; thus this examination is adequate upon which to base a decision. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

The first question that must be addressed, therefore, is whether incurrence of a chronic lumbar spine disorder is factually shown during service.  As noted above, the Veteran's service treatment records have been destroyed in a fire.  The Veteran has not submitted any copies of his service treatment records.  

In February 2006, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, in which he noted that prior to hurting his back, he injured his right ankle, pulled a leg muscle and twisted his knee while he was stationed at Ft. Bliss, Texas, he was placed on a three-day limited duty, and then resumed training with a limp.  The Veteran stated that his knee would buckle but that he strengthened it by swimming.  

The Veteran stated that in January 1957, he hurt his back playing basketball, that it was very sore for a while, but that he did not seek treatment at that time as he thought that it was just a bruise and would heal on its own.  The Veteran stated that he would have back aches when he was standing in formation.  He also stated that prior to that injury, he had never experienced any back aches or pain in his back nor had he had any prior back injury.  

The Veteran noted that after he was discharged in 1958, he returned to farming, his back really started bothering him, and it got worse each year.  He also noted that after five years, he had to give up being a farmer.  The Veteran noted that at that time, he sought treatment from a doctor in Alma Wisconsin who x-rayed his back and found that his spine was crooked.  He also noted that the doctor advised him that he must have had an accident sometime in the past.  The Veteran noted that he sought relief from a Chiropractor in Winona, Minnesota with only some relief and a Chiropractor in Chetek, Wisconsin who provided two treatments a day for five days.  The Veteran indicated that as this five day treatment occurred about the time he quit farming, he felt better.

The Veteran stated that as he got older, his back began to bother him more.  He also stated that his walk is unusual and that he throws his right leg out more which leads to uneven wear of his shoe leather.  The Veteran opined that the leg injury and the back injury lead to complications with each other and that he, as a result, suffered from a back condition.  He also opined that the in-service leg injury was complicating his back condition.  

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Although the Veteran asserts that his current lumbar spine disorder is related to service, he is not competent to provide an opinion requiring medical knowledge, such as a question of medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  He is competent to give evidence about what he experienced; for example, he is competent to report that he engaged in certain activities in service and currently experiences certain symptomatology.   See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

The Board finds both competent and credible the Veteran's statements that he injured his back in service playing basketball; that he had back aches when standing in formation; that after his discharge from service, his back began to bother him and that it progressively worsened.   However, despite the back injury and pain in service, the Board cannot conclude a "chronic" lumbar spine condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time.  In this case, the Veteran has presented competent and credible statements regarding an in-service back injury and back pain while standing in formation.  However, the Veteran also stated that he did not seek treatment while in service.  Thus, despite the fact that the record was lost in a fire, because the Veteran stated that he did not seek treatment for his back pain during service, there would have been no diagnosis of a chronic lumbar spine condition in service. 

 When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

In this case, the appellant clearly has a current disability.  The diagnoses of record include lumbar disc degeneration L5-S1, spondylolisthesis of L5 on S1, and mechanical low back strain.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.

In support of his claim, the Veteran has submitted a November 2005 letter authored by Dr. Sitz in which he states, "[The Veteran] has been a patient of ours since 08-07-2000.  He has had recurrent episodes of lower back failure that inhibit his ability to live a full and active life.  He can't scoop, lift heavy objects or ride over the rough terrain; as in a tractor or 4-wheeler.  He has had to use a lower back brace a lot. ... He has a history of lower back injury in January of 1957.  At that time he was stationed in Hamburg, New York.  He said a large serviceman collided with him under the basket.  The blow hit him in the small of his back and forced him into a hyperextended position.  He was able to finish his two year duty with the Army, but his back was bothersome.  When he returned to civilian life, he was unable to milk cows and farm, as he had before.  ... Lumbar radiographs were reviewed, which show ... [l]umbar disc degeneration of the L5-S1 level of 50%, his lumbosacral facet joints are sclerosed.  He has a Grade 1 spondylolisthesis of L5 on S1. ... Based on his history of lower back injury in 1957, it is at least as likely as not that his present lower back impairment relates back to his tour of duty with the Army at that time."

In November 2010, the Veteran underwent VA examination.  The Veteran reported date of onset of back pain 1950s and that the pain was intermittent with remissions.  The Veteran reported a basketball injury in 1957 in Hamburg, New York.  After physical examination of the Veteran, the examiner diagnosed mechanical back strain and opined that it was less likely that the Veteran's back pain was due to his military service because there were no records to look at from his military days, there are no records to look at up until the 2005 statement of Dr. Sitz, and a number of very minimal entries within CPRS, again, rare, which vaguely mentions some back discomfort which go back as far as approximately 2003.  The examiner noted that for his age and complaint of back pains over so many years, the Veteran's current range of motion was exceptionally good.

The Board notes that there is a difference of opinion among the medical professionals.  In deciding whether the Veteran's current lumbar spine disorder is related to his military service, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  That responsibility is particularly onerous where medical opinions diverge. At the same time, the Board is mindful that it cannot make its own independent medical determinations and that there must be plausible reasons for favoring one medical opinion over another.  Id.

However, a more detailed discussion of the specific opinions, credentials of the diagnosticians, and circumstances of opinions in this case would not clarify the matter.  It would merely highlight that there is not a clear, rational basis for the Board to prefer one opinion to another.

Accordingly, the Board finds that the competent medical evidence of record, both for and against a finding that the Veteran suffers from a lumbar spine disability that was incurred during active service is in a state of equipoise.  Accordingly, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a lumbar spine disability, including lumbar disc degeneration L5-S1, spondylolisthesis of L5 on S1, and mechanical low back strain, is granted.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


